Citation Nr: 1601253	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  07-31 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a left ankle disorder from September 10, 2010, onward.

2. Entitlement to an initial compensable disability rating for chronic cervical disorder prior to March 27, 2007.

3. Entitlement to an initial compensable disability rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2000 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was remanded in December 2009 and August 2010 for further development.  In November 2013, the Board, in pertinent part, denied initial compensable disability ratings for the Veteran's cervical spine disorder prior to March 27, 2007, for a left ankle disorder prior to September 10, 2010, and for migraine headaches.  The Veteran appealed the Board's November 2013 denial of his claim to the U.S. Court of Appeals for Veterans Claims (Court), and in a June 2015 memorandum decision, the Court vacated the Board's denial as to the above three issues and remanded the matter.

The Veteran testified at a travel board hearing in June 2010 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1. As of September 10, 2010, the Veteran's left ankle disorder was manifested by slight instability with inversion and moderate limitation of motion, without objective findings of warmth and swelling, though with findings of tenderness.

2. For the period prior to March 27, 2007, the Veteran's chronic cervical spine disorder was manifested by a full range of motion with clinical findings of pain and tenderness, and without clinical findings of ankylosis, spasms, or weakness, and the evidence is in equipoise as to whether the Veteran's MRIs showed evidence of foraminal narrowing.

3. Throughout the appeal period, the Veteran's migraine headaches have been manifested by occurrences two to three times per week, with more severe headaches approximately every two weeks, but without nausea, vomiting, throbbing, vision problems, numbness, weakness, fatigue, or functional loss.


CONCLUSIONS OF LAW

1. As of September 10, 2010, the criteria for a disability rating in excess of 10 percent for a left ankle disorder based on limitation of motion have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2. As of September 10, 2010, the criteria for a separate rating of 10 percent but no greater, have been met based on left ankle instability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5273 (2015).

3. For the period prior to March 27, 2007, the criteria for a 10 percent rating for a chronic cervical spine disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 (2015).

4. The criteria for a compensable disability rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in May 2006 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

In December 2009, the Board remanded the Veteran's case in order to afford the Veteran an opportunity for a hearing.  The Veteran received a hearing in June 2010.  The hearing focused on the elements necessary to substantiate an increased rating claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show increased severity of his symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

In August 2010, the Board remanded the case again, in order to obtain records from the VA Medical Center in Cleveland, Ohio and to assess the current severity of the Veteran's conditions.  The relevant treatment records from the Cleveland VA Medical Center were obtained and added to the Veteran's claims file.

A VA examination adequate to fulfill the requirements of the August 2010 remand was provided in September 2010; additionally, the Veteran received an examination adequate for adjudication purposes in June 2006 in connection with his claims.  With the exception of the June 2006 neurological examination, the examinations are all adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his cervical spine disorder, right and left ankle disorders, and headaches in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The September 2010 neurological examination corrects the deficiency of the examination from June 2006.

The Board is satisfied that there was substantial compliance with its previous remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Court only vacated and remanded the Veteran's claims as they pertained to the Board's decision to deny a disability rating in excess of 10 percent for a left ankle disorder from September 10, 2010, an initial compensable disability rating for a chronic cervical spine condition prior to March 27, 2007, and an initial compensable disability rating for migraine headaches.

A. Left Ankle Disorder

In September 2010, the Veteran underwent a VA examination of his left and right ankles.  The examiner noted that the Veteran described worsening of the ankle, specifically referencing pain, weakness, swelling, and stiffness.  The Veteran also indicated he had instability of the left ankle, which occasionally gave out on him.  A physical examination of the left ankle showed no warmth or swelling, but with tenderness over the lateral aspect.  It also revealed slight instability present with inversion, but with a negative drawer test.  The Veteran's left ankle dorsiflexion was 0 to 10 degrees without pain, and 10-20 degrees with pain.  His plantar flexion was 0 to 30 degrees without pain, and 30 to 40 degrees with pain.  The examiner noted that after repetitive flexion, testing for pain, weakness, fatigability, and incoordination showed no change, and the Veteran's range of motion stayed the same, but with increased pain.  An x-ray showed no significant bone or joint abnormality in the ankles.

The Veteran's left ankle condition is currently rated at 10 percent under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limitation of motion of the ankle, and a 20 percent rating is assigned for marked limitation of the ankle.  Normal dorsiflexion is 20 degrees.  Normal plantar flexion is 45 degrees. 38 C.F.R. § 4.71, Plate II (2015).  A 20 percent rating is the maximum available schedular evaluation for limitation of motion of the ankle.  

The words "slight," "moderate," "marked" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's ankle has a range of motion very close to normal; however, the Veteran experiences pain for the last 10 degrees of flexion.  This limitation is considered moderate, but not marked.

When the evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Veteran shows pain on motion, but the ankle's range of motion and pain rise only to the level of moderate limitation, because his ankle can move almost the full range of motion.  Because of this, his current 10 percent rating is appropriate.  The Veteran's disability picture does not reflect the criteria necessary for a 20 percent rating, because his limitation is not "marked;" he still has almost full range of motion, and only has pain in the last 10 degrees of flexion.

With regard to other Diagnostic Codes related to the ankle, Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in less than 30 degrees of plantar flexion.  A 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent evaluation is warranted when there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id.  Under Diagnostic Code 5272, a 10 percent evaluation is warranted when there is ankylosis of the subastragalar or tarsal joint in a good weight bearing position, and a 20 percent evaluation is warranted when there is ankylosis of the subastragalar or tarsal joint in a poor weight bearing position.  Under Diagnostic Code 5274, a 20 percent evaluation is warranted for an astragalectomy. 38 C.F.R. § 4.71a (2015).  The Veteran does not have any of these conditions.

Under Diagnostic Code 5273, a 10 percent evaluation is warranted when there is malunion of the os calcis or astragalus with moderate deformity, and a 20 percent evaluation is warranted when there is malunion of the os calcis or astragalus with marked deformity.  The Veteran does not have this condition; however, the Veteran does have mild instability of the left ankle, as demonstrated both through subjective complaints and objective testing.  When there is a demonstrable disability that is not specifically contemplated by the rating criteria, the Board can rate a condition by analogy to a closely related disease or injury.  See Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010); see also 38 C.F.R. § 4.20 (2015) (providing that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2015) (setting forth use of Diagnostic Code numbers).  The Board finds Diagnostic Code 5273 to be closely related to the Veteran's complaint of instability, and finds the Veteran's left ankle instability to be moderate, based on the fact that the VA examiner described the instability as "slight" and the fact that the Veteran's drawer test was negative.  Therefore, the Board provides an additional 10 percent rated by analogy under Diagnostic Code 5273.

B. Cervical Spine Condition

The Veteran's service medical records contain evidence of a March 2005 MRI performed in service on the Veteran's cervical spine.  The MRI showed mild bilateral foraminal narrowing between the C3-4 and C4-5, mild right-sided foraminal narrowing in C6-7, and moderate left-sided foraminal narrowing in C7-T1.  C3-4 also showed signs of uncovertebral joint hypertrophy.  He received facet injections and a radiofrequency procedure in service in order to alleviate some of the pain.

During a June 2006 VA examination for the Veteran's joints, the Veteran reported experiencing left-sided neck pain with a cramping and knotting sensation traveling down to the trapezius muscle.  He reported no effects on his activities of daily living, but said that he experienced an increase in pain in the neck after carrying heavy packs or marching.  Upon examination, the Veteran showed a full range of motion without pain, with no gross deformity or ankylosis, but with tenderness to palpation to the left of the cervical spine, from C3 to the left trapezius muscle.  Repetitive testing showed no changes to the Veteran's range of motion, and neurological testing revealed no abnormalities.

The Veteran underwent a second MRI in August 2006.  That MRI found that vertebral body heights and alignment were normal, with no signs of disc herniation, degenerative changes, or significant spinal canal stenosis.  An analysis of the MRI found it did not reveal the presence of any arthritic changes in the cervical spine, and that the weight of the evidence was against any type of cervical spine disease at the time.  The report concluded that the Veteran's complaints of neck pain were not related to any sort of degenerative arthritic process, radiculopathy, Chiari malformation, or myelopathy.

The Veteran's cervical spine condition is rated under Diagnostic Code 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when the forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a. 

Normal range of motion for the cervical spine is 0 to 45 degrees of forward flexion, 0 to 45 degrees of extension, 0 to 45 degrees of lateral flexion bilaterally, and 0 to 80 degrees of lateral rotation bilaterally.  The normal combined range of motion of the cervical spine is 340 degrees. 38 C.F.R. § 4.71a, Plate V (2015). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Prior to March 27, 2007, the Veteran's cervical spine disability did not meet the degree of severity necessary to warrant a compensable rating under Diagnostic Code 5237; at his examinations he demonstrated full range of motion. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. In the absence of limitation of motion, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted under Diagnostic Code 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2015).  The cervical vertebrae are considered a group of minor joints.  38 C.F.R. § 4.45(f) (2015).  

Diagnostic Code 5003, read together with 38 C.F.R. § 4.59, provides that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In this case, the Veteran complained of painful motion prior to March 27, 2007.  The Veteran was diagnosed with joint narrowing indicative of arthritis by MRI in service, in March 2005.  Although the rating criteria specify that the diagnosis must be by x-ray, MRI is a superior quality imaging technology, and therefore, the Board accepts the Veteran's MRI results as adequate to fulfill the requirements of Diagnostic Code 5003.  In August 2006, a second MRI found no degenerative arthritic process, radiculopathy, Chiari malformation, or myelopathy.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the evidence is in relative equipoise as to whether the Veteran's painful motion of the cervical spine, prior to March 27, 2007, is caused by degenerative arthritis, the claim is granted and an initial 10 percent rating is warranted.  38 U.S.C.A. § 1111 (West 2014); Gilbert, 26 Vet. App. at 53.

C. Headaches

In June 2006, the Veteran was afforded a VA neurological examination pursuant to his original service connection claim.  The Veteran stated that his headaches began in October 2004, and he described them as "pulling" over the back left half of his head, causing a strain.  He denied nausea or vomiting, and reported that the headaches seemed to occur when he exercised his neck or used his neck muscles for a prolonged period.  A CT scan of the cervical spine failed to reveal any bony pathology.  Upon examination, there were no gross abnormalities or deformities of the cervical spine or shoulder. 

In September 2010, the Veteran was afforded a second neurological examination, at which time, he reported that he was experiencing headaches 2-3 times per week, but was having more severe headaches about once every two weeks, which lasted from one to two days.  He denied nausea, vomiting, visual losses, throbbing pain, sharp sensations, or numbness of the face.  He also denied experiencing weakness, fatigue, or any functional loss.  He noted that he used several prescription medications, and needed to rest in a dark room in order to alleviate the most severe headaches.  

The Veteran's headaches are rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable evaluation is warranted for migraines when there are less frequent attacks. A 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  A 50 percent evaluation is the maximum available schedular evaluation for migraines.

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32d ed. 2012).  The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic adaptability" could be read as either "producing" or "capable of producing."  Id., at 445.

The Veteran's headaches do not reach the disability picture necessary for a compensable rating.  The Veteran's headaches show mild characteristics, by not causing vomiting, nausea, visual loss, throbbing pain, sharp sensations, or numbness.  Once every two weeks, the Veteran's more severe headaches are of extended duration, one to two days; additionally, at his hearing, the Veteran indicated that he had migraines approximately three times per month.  However, the Veteran characterized his headaches as not causing vomiting, nausea, visual loss, throbbing pain, sharp sensations, numbness, weakness, fatigue, or functional loss.  He did note the use of prescription medications to alleviate his pain, and indicated that he had to rest in a dark room during the most severe headaches.  These symptoms show some disruption to the Veteran's activities of daily living, but are not severe enough to rise to the level of "extreme exhaustion or powerlessness," and do not cause severe economic inadaptability.  Though the headaches do require some treatment, both through medication and action, the Veteran's descriptions of his headaches show mild-to-moderate symptoms.  Because of this, the Veteran does not experience migraines with "characteristic prostrating attacks," and therefore cannot be rated at a compensable level.  Moreover, although the Veteran is not currently employed, he has presented no evidence to suggest that his headaches would result in his missing work to the point that would be required for the higher disability rating.

In addition to the VA examinations and outpatient treatment records, the Board has also considered the Veteran's personal statements regarding the severity of his disorder.  In this regard, the Board is cognizant that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the Board places significantly more weight on the objective clinical findings reported during the VA neurological examinations than the Veteran's lay statements, as the Veteran does not have the requisite knowledge and expertise to determine the severity level of his headaches.



III. Extraschedular Evaluation

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left ankle disability, cervical spine disability, and headaches are contemplated by the schedular criteria set forth in Diagnostic Codes 5271, 5273, 5237, and 8100.  The Veteran's range of motion and DeLuca criteria for his left ankle are adequately contemplated under Diagnostic Code 5271, and his moderate instability has been rated by analogy to Diagnostic Code 5273.  The Veteran's range of motion and DeLuca criteria for the cervical spine are contemplated by Diagnostic Code 5237, and his painful motion due to arthritis is accounted for under Diagnostic Code 5003.  The Veteran's headaches, which are characterized by pain but no nausea, vomiting, throbbing, vision problems, numbness, weakness, fatigue, or functional loss, are contemplated by the criteria laid forth in Diagnostic Code 8100.  The criteria practicably represent the average impairment in earning capacity resulting from each of the Veteran's service-connected disabilities, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

Additionally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the evidence does not show that the Veteran's left ankle disability, cervical spine disability, and headaches have caused unemployability.    Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Although the Veteran has been unemployed at times during the appeal period, the evidence did not show that it was solely because of the above disabilities.


ORDER

Entitlement to a rating in excess of 10 percent for a left ankle disorder beginning September 10, 2010, is denied.

A separate 10 percent rating for left ankle instability beginning September 10, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating, under Diagnostic Code 5003, for a chronic cervical spine disorder prior to March 27, 2007, is granted, subject to the laws and regulations governing the payment of monetary benefits.



Entitlement to a compensable disability rating for migraine headaches is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


